Exhibit 10.1.53

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 2 TO THE PRODUCT DEVELOPMENT

AND MANUFACTURING AGREEMENT

This amendment (“Amendment No. 2”) is the second amendment to the November 14,
2012 Product Development and Manufacturing Agreement, as amended by the first
amendment dated June 10, 2014 (collectively, the “Agreement”) and related
Exhibits between ThinKom Solutions, Inc. (“ThinKom”) and Gogo LLC (“Gogo”). This
Amendment No. 2 is effective as of January 31, 2015. Capitalized terms used but
not defined herein shall have the meanings set forth in the Agreement.

WHEREAS, ThinKom and Gogo are Parties to the Agreement, Exhibit A, Revision 1,
and Exhibit A-2, Revision 1, as amended which provide for the development and
manufacture of the K4 and 2Ku Products, respectively, and each of their various
component parts comprising a K4 and a 2Ku Shipset; and

WHEREAS, the Parties wish to amend provisions of the Agreement and the Exhibits
to reflect the recent negotiations between the Parties;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are
acknowledged , the Parties hereby agree as follows.

 

A. Exhibit A, Revision 1 of the Agreement is amended to add the following
sentence at the end of Section 3c. (Advanced Payment):

[***]

 

B. The paragraph under Section 6b. of Exhibit A-2, Revision 1 of the Agreement
is amended to replace “[***]”.

 

C. Section 7a.2) of Exhibit A-2, Revision 1 of the Agreement is amended to
replace “[***]”.

The terms of the Product Development and Manufacturing Agreement, Exhibit A,
Revision 1, and Exhibit A-2, Revision l are amended and modified by the terms
and conditions of this Amendment No. 2, which shall supersede and prevail over
any



--------------------------------------------------------------------------------

conflicting terms and conditions set forth in the Product Development and
Manufacturing Agreement, Exhibit A, Revision 1, or Exhibit A-2, Revision 1.
Except as specifically set forth herein (or as set forth in any other written
amendments which may be entered into between the Parties), all of the terms and
conditions of the Product Development and Manufacturing Agreement, Exhibit A,
Revision 1, and Exhibit A-2, Revision 1 remain unmodified and in full force and
effect. No waiver, modification, or addition to this Amendment No. 2, the
Product Development and Manufacturing Agreement, Exhibit A, Revision 1, or
Exhibit A-2, Revision 1 shall be valid unless in writing and signed by the
parties hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto, by their duly authorized representatives,
have executed this Amendment as of the date first set forth above.

 

GOGO LLC     THINKOM SOLUTIONS, INC. By:  

/s/ Sean Cordone

    By:  

/s/ Mark J. Silk

Name:  

Sean Cordone

    Name:  

Mark J. Silk

Title:  

VP, Airborne Access

    Title:  

President

Date:  

2/1/2015

    Date:  

1/30/15

 

3